Citation Nr: 0509305	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of diabetic retinopathy, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for diabetic 
retinopathy and assigned a noncompensable disability 
evaluation, effective April 27, 2001.

In a January 2004 rating determination, the RO increased the 
veteran's disability evaluation from noncompensable to 10 
percent, also effective April 27, 2001.


FINDINGS OF FACT

1.  The veteran's diabetic retinopathy has been shown to be 
active.  

2.  At the time of the veteran's most recent VA examination, 
his best corrected visual acuity was 20/50 in the right eye 
and 20/20 in the left eye; he also had an average concentric 
contraction of 35.75 degrees in the right eye.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for diabetic 
retinopathy have been met since April 27, 2001.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.75, 4.77, 4.84, 4.84a, 
Diagnostic Codes 6006, 6061-6080 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
2001 and January 2004 rating determinations, the April 2003 
statement of the case, the February 2004 supplemental 
statement of the case, and the September 2003 VCAA letter, 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the statement and supplemental statement of the 
case and in the September 2003 VCAA letter, the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the September 2003 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

In this case, the RO's November 2001 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
September 2003 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Thereafter, the 
veteran was afforded a VA examination.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Diabetic Retinopathy

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that the rating code does not contain rating 
criteria specifically for diabetic retinopathy.  Therefore, 
the Board will rate the veteran's disability by analogy.  See 
38 C.F.R. § 4.20.

The codes which the Board finds most analogous are Codes 
6002-6009.  The criteria for these codes is that used for an 
unhealed injury to the eye which is rated from 10 percent to 
100 percent for visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating assigned during active pathology is 10 
percent.  

The Board may consider whether a higher disability evaluation 
is warranted due to impairment of vision under the applicable 
diagnostic codes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079.  The best distance vision obtainable after best 
correction by glasses will be the basis of rating.  38 C.F.R. 
§ 4.75 .

Under 38 C.F.R. § 4.76a, the extent of contraction of visual 
field in each eye is determined by recording the extent of 
the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost. This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.

In April 2001, the veteran requested service connection for 
diabetes and its residuals.  

At the time of a July 2001 VA examination, the veteran 
complained of blurriness and poor vision.  He was noted to 
have had laser treatments in his right eye one month earlier.  
Physical examination revealed laser burns in the right 
fundus.  Visual acuity without glasses was 20/40 in the right 
eye, 20/25 in the left eye, and 20/25, bilaterally.  Visual 
acuity with glasses was 20/25 in the right eye, 20/20 in the 
left eye, and 20/20, bilaterally.  A diagnosis of diabetic 
retinopathy was rendered at that time.  

In a November 2001 rating determination, the RO granted 
service connection for diabetic retinopathy and assigned a 
noncompensable disability evaluation.  

In January 2004, the veteran was afforded a VA examination.  
At the time of the examination, the veteran complained of an 
area in his right eye that had no vision.  Physical 
examination revealed that the pupils were equal and reactive 
to light.  The extraocular muscles were full.  The 
confrontation visual fields were also full.  Uncorrected 
visual acuity was 20/60 in the right eye and 20/25 in the 
left eye.  Corrected visual acuity was 20/50 in the right eye 
and 20/20 in the left eye.  The iris was noted to be normal.  
Diplopia was not present.  Visual field testing revealed that 
a visual defect was present.  Humphrey testing showed an area 
of deep visual defect corresponding to a laser scar.  Goldman 
testing revealed a narrowed visual field.  The examiner 
indicated that the veteran had a visual field loss, mild to 
moderate in the central and more severe in the paracentral, 
more likely than not due to diabetes and diabetic retinopathy 
treatment.  The examiner indicated that this was an active 
problem.  

The veteran's best-corrected visual acuity would warrant no 
more than a noncompensable disability evaluation.  However, 
at the time of his January 2004 VA eye examination, the 
veteran was found to have an average concentric contraction 
of 35.75 in the right eye.  This equates to a 10 percent 
disability evaluation and no more under Diagnostic Code 6080.  
It also would allow for the veteran to have his visual acuity 
reported as 20/70 for rating purposes.  Using 20/70 as the 
visual acuity in the right eye and visual acuity of no less 
than 20/40 in the left eye would warrant a rating of 10 
percent under DC 6079.  

The Board further notes that the veteran's diabetic 
retinopathy has been found to be active.  As such, an 
additional 10 percent is warranted due to the continuance of 
active pathology.  As pain, rest requirements, or episodic 
incapacity, have not been demonstrated, an evaluation in 
excess of the additional 10 percent assigned for active 
pathology would not be warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in frequent periods 
of hospitalization.  Moreover, there has been no 
demonstration of marked interference with employment.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 20 percent evaluation for diabetic retinopathy is 
warranted, effective from April 27, 2001.  The appeal is 
granted to this extent, subject to regulations governing 
monetary benefits.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


